
	
		II
		110th CONGRESS
		2d Session
		S. 2862
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for National Science Foundation and National
		  Aeronautics and Space Administration utilization of the Arecibo
		  Observatory.
	
	
		1.FindingsCongress finds the following:
			(1)The Arecibo Observatory is the world’s
			 largest single-aperture telescope. It has been recognized as an Electrical
			 Engineering Milestone by the Institute of Electrical and Electronics Engineers
			 and as a Mechanical Engineering Landmark by the American Society of Mechanical
			 Engineers. Its visitor center draws 120,000 visitors each year.
			(2)The Arecibo
			 Observatory radio astronomy led to the first discovery of planets outside our
			 own solar system, the first discovery of a binary pulsar (resulting in a Nobel
			 Prize), and the first detailed three-dimensional mapping of how galaxies are
			 distributed in the universe.
			(3)The Arecibo
			 Observatory's planetary radar has unique abilities worldwide for research on
			 our solar system, including near-Earth asteroids. Besides their scientific
			 importance, near-Earth asteroids may be both a significant hazard to Earth and
			 a potential source of future resources.
			(4)The Arecibo
			 Observatory is a leading United States laboratory for research on Earth’s
			 ionosphere.
			(5)Congress has mandated that the National
			 Aeronautics and Space Administration detect, track, catalogue, and characterize
			 near-Earth asteroids and comets in order to provide warning and mitigation of
			 the potential hazard of such near-Earth objects to the Earth. By being on the
			 forefront of basic research involving near-Earth objects, space weather, and
			 global climate change, the Arecibo Observatory is an outstanding resource to
			 Congress and to the American People.
			(6)The efforts taken
			 to date by the National Aeronautics and Space Administration and the National
			 Science Foundation for detecting and characterizing the hazards of Earth
			 orbit-crossing asteroids and comets are not sufficient to the threat posed by
			 such objects to cause widespread destruction and loss of life.
			(7)The general
			 welfare and security of the United States require that the unique competence of
			 the National Aeronautics and Space Administration in science and engineering
			 systems be directed to detecting, tracking, cataloging, and characterizing
			 near-Earth asteroids and comets. The Arecibo Observatory is an invaluable and
			 unique asset in warning and mitigating potential hazards posed by near-Earth
			 objects.
			2.Continuation of
			 operationThe Director of the
			 National Science Foundation shall—
			(1)ensure that the
			 Arecibo Observatory is fully funded to continue—
				(A)its research on
			 Earth's ionosphere;
				(B)its research in
			 radio astronomy; and
				(C)research on the
			 solar system; and
				(2)coordinate with
			 the Administrator of the National Aeronautics and Space Administration to
			 ensure that the capabilities of the Arecibo Observatory continue to be
			 available for National Aeronautics and Space Administration research in
			 characterizing and mitigating near-Earth objects, and other research as
			 needed.
			
